424 S.W.2d 642 (1968)
Isidro Sanchez OCHOA, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 41096.
Court of Criminal Appeals of Texas.
February 21, 1968.
Pena & McDonald by L. Aron Pena, Edinburg, for appellant.
Oscar B. McInnis, Dist. Atty., Edinburg, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
BELCHER, Judge.
The conviction is for burglary; the punishment was assessed at two years.
The appellant did not comply with Sec. 9 of Art. 40.09, Vernon's Ann.C.C.P., in that he did not file a brief in the trial court setting forth the grounds of error of which he desires to complain on appeal. Hill v. State, Tex.Cr.App., 403 S.W.2d 797; Johnson v. State, Tex.Cr.App., 420 S.W.2d 728.
The grounds attempted to be presented in appellant's brief filed in this court do not raise any constitutional questions.
Nothing appears in the record which we should consider as unassigned error under Section 13 of Article 40.09, supra.
No question of indigency is raised.
The judgment is affirmed.